UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4410



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES T. RUSSELL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CR-98-483-DKC)


Submitted:   January 28, 2000          Decided:     February 11, 2000


Before MURNAGHAN and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Beth M. Farber, Chief Assis-
tant Federal Public Defender, Baltimore, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Gina L. Simms, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

       Charles T. Russell appeals his conviction and 292 month sen-

tence following his guilty plea to possession with intent to dis-

tribute crack cocaine in violation of 21 U.S.C. § 841(a)(1) (1994).

Russell asserts that the district court erred in denying his motion

to suppress evidence discovered following an encounter between

Russell and police officers while he sat in his car in a parking

lot.

       Our review of the record discloses that the district court

properly concluded the encounter was consensual. See United States

v. Gray, 883 F.2d 320, 322-23 (4th Cir. 1989).        Because we agree

with the district court that there was no seizure, all evidence

recovered subsequent to the encounter was admissible.         The court

therefore    properly   denied   Russell’s   motion   to   suppress   the

evidence.

       Accordingly, we affirm Russell’s conviction and sentence.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument could not aid the decisional process.




                                                                AFFIRMED




                                    2